Citation Nr: 1543594	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-12 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to April 1987.  

This case came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a hearing at the RO in February 2015 before the undersigned.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's electronic files within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).


REMAND

The Veteran contends that he is unable to work due to his service-connected disabilities.  The Board is of the opinion that additional development is required before the Veteran's claim is decided.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  "Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating based upon individual unemployability (TDIU) may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, service connection is in effect for the following disabilities: fallen arches, bilateral, rated as 50 percent disabling; lumbar degenerative disc disease, rated as 40 percent disabling; adjustment disorder with depressed mood, rated as 30 percent disabling; and left lower extremity radiculopathy, rated as 10 percent disabling.  The Veteran's combined rating throughout the pendency of this claim has been 80 percent.  Because he has a single disability rated at more than 40 percent, as well as a combined rating of more than 70 percent, the Veteran meets the schedular criteria for a TDIU. 38 C.F.R. § 4.16(a).

In January 2009, the Veteran's treating physician submitted a statement indicating that his back disorder is not well-controlled and that he has flare-ups requiring bed rest for days.  The physician stated that this condition "limits his ability to find gainful employment."  In February 2015, the same physician submitted another statement indicating ongoing treatment for both back pain and bilateral foot pain with notation that the physician has not been able to control his symptoms.  The treating doctor opined at this time that because of his back and foot disabilities, "he is unable to work either standing or sitting down."  These statements are certainly indicative of unemployability, but the physician did not indicate or explain whether the Veteran's service-connected disabilities alone render him unable to secure and follow a substantially gainful occupation.  The Veteran has not undergone a VA examination for his service connected disabilities since 2006.  A current VA examination or examinations is necessary in order to adequately address the issue at hand.  

Finally, the Board notes that the most recent treatment records related to the Veteran's care are dated in July 2009 from the VA Daytona Beach Outpatient Clinic (OPC).  On remand, the RO or Appeals Management Center (AMC) should associate ongoing treatment records related to the Veteran's service-connected disabilities with the record.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent treatment records, to include records pertaining to the Veteran's treatment for his service connected disabilities since July 2009 at the VA Daytona Beach OPC and any other VA healthcare facility from which the Veteran received treatment.  

If any requested records are not available, such should be reflected in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is complete to the extent possible, the RO or the AMC should afford the Veteran an appropriate VA examination or examinations to determine the impact his service-connected disabilities have on his employability.  

All pertinent evidence must be made available to and reviewed by the examiner.  Any indicated studies should be conducted and the examiner(s) should review the results of any testing prior to completion of the report.  

The examiner or examiners should provide an assessment of the functional effects of the service-connected disabilities in an occupational setting, to include an opinion as to whether there is a 50 percent or better probability that the service-connected disabilities are sufficient by themselves to render the Veteran unemployable.  If the examiner or examiners believe that the service-connected disabilities are not sufficient by themselves to render the Veteran unemployable, the types of substantially gainful employment that are not precluded should be identified.  

The rationale for all opinions expressed must be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




